The Chancellor.
The complainant is entitled to relief to a certain extent, according as the case now appears to me. Certainly Hedges should not be compelled to pay the whole debt, that is, the whole note, but then the other indorsers should pay their parts also. If Hedges goes on and obtains complete relief, that *473is, to the amount of the note, then Clark is wronged. Now, as at present advised, I think that all the indorsers should contribute. It is said that no consideration passed from one to the other, surely the equity will not compel Clark to bear the whole loss. Walker is insolvent, and upon that principle the case comes here. If Hedges asks equity, let him do equity. If he was an indorser as well as Clark, and no consideration passed to either, justice will certainly not compel Clark to bear whole loss. Demurrer allowed as to want of parties; and overruled as to want of equity. The Chancellor does not hold himself concluded by this opinion as to relief; only as to want of parties.